ORDER
Keith Stevens pleaded guilty to Count 6 of a nine-count superceding indictment, which charged him with distributing cocaine in violation of 21 U.S.C. § 841(a)(1). Relying on a career-offender recommendation and other guidelines-based findings, the district court sentenced Stevens as a career offender to 151 months’ imprisonment, the low-end of the applicable guideline range. Stevens now argues under United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), that the district court improperly treated the sentencing guidelines as mandatory and that this court should remand the case for resentencing. See United States v. Schlifer, 403 F.3d 849, 854 (7th Cir.2005). The government concedes that Stevens preserved his Booker objection and that the case should be remanded for resentencing. Accordingly, we VACATE Stevens’s sentence and REMAND for full resentencing in light of Booker. See United States v. Goldberg, 406 F.3d 891, 894-95 (7th Cir. 2005).